JOHNSON, J.
This is a proceeding to review a judgment by default rendered against the petitioner, James S. Barnes, in an attachment suit prosecuted in the circuit court of LaFayette county by the respondent, Frank C. Barnes. The trial court sustained the motion of respondent to strike out an amended petition filed by the petitioner and, on his refusal to plead further, adjudged “that the petition of plaintiff, James S. Barnes, heretofore filed in said cause be and the same is dismissed, that the original judgment rendered in the case of Frank C. Barnes against James S. Barnes in this *549court stand absolute and that tbe said Frank C. Barnes . . . recover ... his costs herein expended,” etc.
Tbe petitioner appealed and argues that the court erred in striking bis amended petition from the files and in dismissing bis suit. Tbe proceeding was initiated pursuant to tbe provisions of section 425 &t seq., Eevised Statutes 1899. It is alleged in what purports to be tbe original and amended petition that tbe attachment suit “was instituted by order of publication issued out of said court under tbe statute in such cases made and provided and that no summons in said suit was ever served upon this plaintiff, nor did be appear to said action and that be bad a good and meritorious defense to said action and was not indebted to tbe defendant in any sum.” Eespondent attacks tbe sufficiency of tbe abstract of tbe record filed by tbe petitioner to bring tbe rulings of tbe trial court and tbe judgment to this court for review. Tbe appeal was taken by tbe “short form” and-we have before us tbe judgment and appeal, but aside from them, we have nothing presented in an authentic and proper way. Tbe abstract contains what are designated as an “amended petition,” a “motion to strike out amended petition,” an “original petition” and an “amended answer to original petition.” But it contains no record entries showing when or where these so-called pleadings were filed, nor any reference to tbe fact (if it be a fact) that any of them was filed in tbe circuit court at any time. An abstract of tbe record to be sufficient must give to tbe appellate court a true and authentic history of, at least, as much of the case as relates to tbe issues presented for decision. Harding v. Bedoll, 202 Mo. l. c. 630. Tbe principal function of tbe record proper is to impart authenticity to that history. It is tbe cement that unites and binds together tbe component elements of tbe structure of tbe case. As well try to build a brick bouse without mortar as to make an abstract of tbe record without including any reference to essential record entries. We do not know that *550any of the papers copied into the abstract were pleadings in the case and, therefore, cannot tell whether or not any error was committed. None appears on the face of the judgment — the only thing properly before us. If, as it shows the court ruled, the amended petition abandoned the cause pleaded in the original petition and attempted to substitute for it an entirely new and different cause, the court with propriety could not have done otherwise than to strike out such pleading and, on the refusal of the petitioner to plead further, to dismiss his action. This is not a case of a meager and unsatisfactory recital of essential facts in the abstract, but of an entire absence of any reference to indispensable facts.
The judgment is affirmed.
Broaddus, P. J., concurs; Ellison, J., dissents.